DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the aluminum tab is configured to facilitate opening of the bottle without any perforations being formed in the capsule”.  This limitation is drawn to the benefit that the tab provides to capsule but it is unclear if the capsule is free from perforations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druesne et al. (U.S. Patent No. 5,103,989) in view of Christophe et al. (U.S. Patent No. 7,156,248).
Regarding claims 1-4, Druesne discloses a capsule for covering an end of a bottle, the capsule comprising a cone-shaped skirt (Fig. 4) wherein the cone-shaped skirt is an aluminum monolayer with a thickness comprised in a range from 60 microns to 150 microns and an upper closure disc that is made of an aluminum monolayer of 40 microns to 100 microns (col. 2, lines 64-68) an aluminum tab (190) transversely adhered to an edge on an inside of the skirt, wherein the aluminum tab is configured to facilitate opening of the bottle without any perforations being formed in the capsule (the grip of the tab provides this benefit); wherein the cone-shaped skirt is an aluminum monolayer with a thickness comprised between 70 microns to 100 microns, wherein the aluminum tab it has an aluminum tab easy-opening end (180) joined to it, and wherein the aluminum tab has a thickness in a range from 40 microns to 70 microns (col. 2, lines 64-68). Note that the recitation of each of the skirt, upper closure disc, and aluminum 
Druesne fails to teach wherein the upper closure disc is a separate layer affixed to the skirt.
Christophe teaches that it is known in the art to manufacture a skirt (3) and a separate upper closure disc (2) affixed to the skirt (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the upper closure disc to be separate, since such a modification would be thee use of known technique to achieve a known result and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 6, Druesne fails to specially teach that the capsule is on a bottle.
Christophe teaches that it is known in the art to use a capsule on a bottle (8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the capsule on a bottle, in order to protect the bottle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druesne and Christophe in view of Yeung (U.S. Patent No. 4,633,648).
Druesne fails to teach wherein the aluminum tab is adhered to the edge of the skirt, on the inside of the skirt, using glue.
Yeung teaches that it is known in the art to manufacture a capsule with a tab (16) that is adhered to an inner surface by glue (col. 4, lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the capsule with a separate glued tab, as taught by Yeung, since such a modification would be the simple substitution of one known element for another to achieve the same result.

Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. The arguments are addressed in the modified rejection above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733